Title: James Madison to Nicholas P. Trist, 2 August 1828
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Augst. 2. 1828.
                            
                        
                        Since my last I have recd. a letter from Docr. Patterson notifying his acceptance of the Chair of Nat:
                                Philosy. which "he founds on the supposition that the Pavilion occupied by Mr. Long, will be assigned to him". This he
                                was led to believe, when at the University, was intended, in the event of his becoming a Professor; and he seems, now
                                to make a point of it, as materially important to his family. I know of no obstacle to the arrangement, but have
                                written to the Proctor, that I may give the proper assurance on the subject.
                            The Docr. hopes also rather than claims, that the expence of his removal may be borne by the University:
                                and seems to claim rather than hope for it in the case of his own Philosophical instruments, necessary for his course,
                                and not in our present collection. On this last point, the expectation, tho’ not authorized may be judged not
                                unreasonable
                            I give you this information the rather, as you may have an opportunity of mentioning it to my Colleagues,
                                to all of whom it will be agreeable. With affece. salutations
                            
                            
                                James Madison
                            
                        
                    